Citation Nr: 0531638	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  He died in March 1973.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded this case most recently in 
November 2004 for additional development.  The case now 
returns to the Board for appellate review. 

The Board notes that the appellant requested a hearing before 
the Board in Washington, D.C.  Her hearing was scheduled for 
November 19, 2003.  In an October 2003 letter, the appellant 
withdrew her hearing request.  See 38 C.F.R. § 20.702(d), (e) 
(2005).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The cause of the veteran's death, exsanguination as a 
result of a self-inflicted shotgun wound to the lower left 
chest, is not the result of a disease, injury, or other 
incident in service.

3.  The veteran had no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The grant of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

2.  The criteria for entitlement to DEA benefits have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).

The appellant filed her claims in January 2002 and the 
initial unfavorable decision was issued in June 2002, after 
she was provided with notice of the VCAA provisions in a 
February 2002 letter, in accordance with Pelegrini II and 
Quartuccio, supra.  Moreover, letters sent to the appellant 
in May 2004 and January 2005 further advised her of the VCAA 
and its implementing regulations. 

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  A letter sent to the appellant in 
February 2002 informed her that, in order to establish 
entitlement to service connection for the veteran's death, 
the evidence must demonstrate a relationship between the 
cause of the veteran's death and his military service.  
Letters provided to the appellant in May 2004 and January 
2005 advised her that, in order to support her claim for 
dependent and indemnity compensation, the evidence must show 
that the veteran died while on active duty or died from a 
service-related injury or disease.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
February 2002 letter informed the appellant that VA would 
make reasonable efforts to help her obtain evidence necessary 
to support her claim, to include medical records, employment 
records, and records from other Federal agencies.  The 
appellant was also advised that VA would obtain the veteran's 
service medical records as well as any other military service 
records, if necessary.  The May 2004 and January 2005 letters 
advised the appellant that VA was responsible for obtaining 
relevant records from any Federal agency, to include medical 
records from the military, VA hospitals, and the Social 
Security Administration (SSA).  Such letters also advised the 
appellant that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  The letters also 
notified the appellant that VA would attempt to obtain 
private records if she completed and returned VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The February 2002 letter notified the appellant that 
she should submit the veteran's death certificate and inform 
VA of any medical evidence detailing the cause of the 
veteran's death as well as any medical opinion relating his 
death to service.  The May 2004 and January 2005 letters 
indicated that the appellant must provide enough information 
about the records so they can be obtained from the proper 
source and that it was her responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  The May 2004 and January 
2005 letters specifically requested that the appellant submit 
evidence to support her contention that the veteran committed 
suicide as a result of service-related post-traumatic stress 
disorder (PSTD).  Such evidence may include copies of service 
medical or personnel records she may have in her possession, 
statements from service medical personnel, "buddy" 
statements or affidavits from fellow service persons, medical 
records from hospitals, clinics, or private physicians by 
whom the veteran was treated, or letters written by the 
veteran during service.  Furthermore, the May 2004 and 
January 2005 letters requested that the appellant identify 
all VA and non-VA medical providers who examined or treated 
the veteran for any mental disability or any other disability 
asserted to have played any role in his death.  Also, as 
indicated previously, the appellant was informed by all three 
letters that if she identified any outstanding medical 
records VA would seek to obtain them, to include private 
records if the appellant submitted an Authorization and 
Consent form.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2004 and January 2005 letters 
advised the appellant that if there was any other evidence or 
information that she believed would support her claim, to 
inform VA, and, if she had any evidence in her possession 
that pertained to her claim, to send it to VA.

In short, the appellant has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the appellant must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate her claims, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Board finds that a current VA opinion to determine 
whether the veteran's cause of death is etiologically related 
to service is not necessary to decide the claims.  As the 
veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to a 
psychiatric disorder, any current medical opinion linking 
such disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the appellant decades following the veteran's 
discharge from service.  Therefore, there is no competent 
basis upon which to conclude that the veteran's died as a 
result of a psychiatric disability related to service.  Thus, 
the Board concludes that there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent.  It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service-connected.  
38 C.F.R. § 3.302(a).  The act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  38 C.F.R. § 3.302(b)(2).

As reported on the veteran's death certificate, the immediate 
cause of the veteran's death was exsanguination as a result 
of a self-inflicted shotgun wound to the lower left chest.  
No additional underlying or contributing conditions were 
noted on the death certificate.  

The appellant contends that the veteran served in the Vietnam 
War and upon returning, he became sick from Agent Orange 
exposure, PTSD, and malaria.  She claims that the veteran 
committed suicide because of PTSD.

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of any illness or injury, 
to include mental unsoundness.  His February 1972 separation 
examination revealed that all clinical evaluations, to 
include psychiatric, were normal.  There are no post-service 
medical records contained in the claims file.

The veteran's service personnel records show that he served 
in Vietnam from June 1971 to February 1972.  It was also 
recorded that the veteran had been in an altercation in 
September 1971 with a fellow servicemember where he sustained 
minor lacerations of the left forearm and right shoulder.  
The investigating officer was unable to take any statements 
from any persons involved in the incident because of the 
refusal of those involved to make a statement, the 
reassignment of possible witnesses to the United States or 
another unit in Vietnam, or complete lack of cooperation.  
Such personnel records also show that, by a letter received 
in April 1972, the veteran requested that his reenlistment 
code of RE-3A be changed to RE-3B so he could reenlist.  A 
June 1972 letter to the veteran informed him that he was 
given a reenlistment code of RE-3A as he had failed to attain 
the required scores of 90 or higher on at least three of the 
aptitude areas of the Army Qualification Battery.  He was 
advised that a prior serviceman with an RE-3A reenlistment 
code was ineligible to reenlist unless he is retested by 
recruiting officials and attains qualifying scores.  

Based on the foregoing, the Board finds that the veteran's 
cause of death, namely exsanguination as a result of a self-
inflicted shotgun wound to the lower left chest, was a result 
of mental unsoundness as there is no reasonable adequate 
motive to commit suicide shown by the evidence.  See 
38 C.F.R. § 3.302(b)(2).  However, the 


evidence does nto establish that the veteran's mental 
unsoundness was a result of a disease, injury, or other 
incident in service.  Specifically, service medical records 
are negative for complaints, treatment, or diagnoses 
referable to a psychiatric disorder and there are no post-
service medical records demonstrating that the veteran's 
mental unsoundness was a result of his military service.  
Moreover, service personnel records fail to demonstrate any 
psychiatric disorder or show that the veteran was denied 
reenlistment as a result of mental instability.  Therefore, 
the Board finds that service connection is not warranted for 
the cause of the veteran's death.  

The Board acknowledges the appellant's arguments that the 
veteran was sick from Agent Orange exposure, PTSD, and 
malaria.  As the veteran's service personnel records 
demonstrate that he had service in Vietnam from June 1971 to 
February 1972, he is presumed to have been exposed to 
herbicides.  See 38 C.F.R. §§ 3.307, 3.309.   However, the 
record includes no medical reports showing diagnoses or 
treatment of PTSD, malaria, or any other disorders that might 
be related to the veteran's service in Vietnam.

It should be noted that this case has been remanded twice to 
ensure that the appellant has had an opportunity develop the 
record with VA assistance.  Despite the attempts to develop 
the record, the appellant has neither produced relevant 
medical evidence nor informed VA of relevant medical evidence 
that VA might assist her in obtaining.  The evidence of 
record does not include a single medical report showing 
complaints, treatment, or diagnoses of PTSD, malaria, or any 
other disorder that might be related to active service.  In 
the absence of medical records showing that the veteran had 
such illnesses, the appellant's contentions regarding PTSD 
and agent orange related illness are not sufficient to 
establish a basis for the claim, because the appellant does 
not have the medical competence to make judgments about 
diagnoses or causes of illnesses. 




The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the veteran's death.  As such, that 
doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   


Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  In light 




of the Board's decision herein denying service connection for 
the cause of the veteran's death, the criteria for 
entitlement to DEA benefits have not been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


